Case 2:20-cv-00573-JLB-MRM Document 25 Filed 08/23/21 Page 1 of 2 PageID 708




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

BENARDINO ROMANO,

             Plaintiff,

v.                                                Case No: 2:20-cv-573-JLB-MRM

COMMISSIONER OF SOCIAL SECURITY,

             Defendant.


                                       ORDER

      The Magistrate Judge filed a Report and Recommendation (“R&R”) on

August 3, 2021, recommending that the Commissioner’s Unopposed Motion for

Entry of Judgment with Remand be granted. (Docs. 23, 24.) A district judge may

accept, reject, or modify the magistrate judge’s R&R. 28 U.S.C. § 636(b)(1). In the

absence of objections, a district judge is not required to review the factual findings

in the report de novo, but legal conclusions are reviewed de novo even without an

objection. Id.; Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir.

1994); Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993).

      After an independent review of the record—and noting that the motion to

remand is unopposed—the Court agrees with the R&R.

      Accordingly, it is ORDERED:

      1.     The Report and Recommendation (Doc. 24) is ADOPTED, and the

             Commissioner’s unopposed motion to remand (Doc. 23) is GRANTED.
Case 2:20-cv-00573-JLB-MRM Document 25 Filed 08/23/21 Page 2 of 2 PageID 709




      2.   The Commissioner’s decision denying benefits is REVERSED and this

           action is REMANDED for further consideration under sentence four of

           42 U.S.C. § 405 consistent with the unopposed motion. (Doc. 23 at 1.)

      3.   The Court finds good cause to suspend application of Local Rule 7.01

           and Plaintiff is DIRECTED to file a single motion for fees and costs, if

           appropriate, requesting a determination of both entitlement and

           amount. If Plaintiff prevails in this case on remand, Plaintiff is

           further DIRECTED to comply with the November 14, 2012 order (Doc.

           1) in Miscellaneous Case No. 6:12-mc-124-Orl-22.

      4.   The Clerk of Court is DIRECTED to enter judgment accordingly,

           terminate any pending deadlines, and close the file.

      ORDERED in Fort Myers, Florida, on August 23, 2021




                                      -2-
